DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 13-14, drawn to a method of delivering substance into tissue, classified in a61m5/20.
II. Claim(s) 15-16, drawn to a method of cooling the surface of the skin prior to delivering substance into tissue, classified in a61m2205/3606.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are the steps of selecting a first exterior surface of skin of a patient, cooling the first surface to a second average temperature, penetrating the first surface with a plurality of needles, and then withdrawing the plurality of needle while simultaneously ejecting a material into the patient.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Parker on 10/05/2022 a provisional election was made without traverse to prosecute the invention of I, claim(s) 13-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 15-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim(s) 13, 14 is/are objected to because of the following informalities:
Claim 13, line 2, “the device” should be amended as “the injection device”.
Claim 13, line 5, “the body” should be amended as “a body”.
Claim 13, line 11, “the needle” should be amended as “the at least one needle”.
Claim 13, line 13, “the needle” should be amended as “the at least one needle”.
Claim 13, line 17, “the needle” should be amended as “the at least one needle”.
Claim 13, line 12, “the device” should be amended as “the injection device”.
Claim 14, line 3, “the device” should be amended as “the injection device”.
Claim 14, line 5, “the body” should be amended as “a body”.
Claim 14, line 11, “the needle” should be amended as “the at least one needle”.
Claim 14, line 13, “the needle” should be amended as “the at least one needle”.
Claim 14, line 17, “the needle” should be amended as “the at least one needle”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a delivery mechanism” in claim 13.
“means for adjusting the volume of the cartridge” in claim 13.
“a delivery mechanism” in claim 14.
“means for adjusting the volume of the cartridge” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "a liquid substance" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “cells”. For the purpose of compact prosecution, they are interpreted to be the same. 
Claim 13 recites the limitation "the injectable material" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "the injectable material" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “cells”. For the purpose of compact prosecution, they are interpreted to be the same. 
Regarding claim 14, the phrase "a liquid substance" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “hyaluronic acid”. For the purpose of compact prosecution, they are interpreted to be the same. 
Claim 14 recites the limitation "the injectable material" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the phrase "the injectable material" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “hyaluronic acid”. For the purpose of compact prosecution, they are interpreted to be the same. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokelman et al. (US 2014/0012229) in view of Chang et al. (US 2016/0175408).
Regarding claim 13, Bokelman discloses 
A method of delivering solutions into tissue (Examiner notes: see par. 0004, the cartridges are used in the administration of drug solutions, drug suspensions, vaccines, medicinal therapies, and any other liquid medicament by parenteral injection), the method comprising placing the solutions (medication) into an injection device (Examiner notes: see par. 0051 for a step of preparing and aligning a cartridge for injection) and then injecting the solutions (medication) from the device and into the tissue (Examiner notes: see par. 0051 for a step of drug dose delivery); 
wherein the injection device (50, fig. 1) comprises a proximal end (proximal end of 50, away from the injection site) and a distal end (distal end of 50, towards the injection site), the distal end for introducing a liquid substance (medication) into the body of a subject (distal end of 50 comprising needle 58 to deliver liquid substance into patient’s body, see figs. 1 and 12B), the injection device (50) further comprising: 
a) an injector (needle assembly shown in fig. 12B) comprising at least one needle (58) and a housing (housing of the needle assembly shown in fig. 12B) for the at least one needle (58); 
b) a cartridge (54) comprising at least one chamber (56) to hold the liquid substance (see fig. 12B), and a plunger (64, fig. 12B) which moves within the chamber (56) to change a volume of the chamber (see fig. 12B and par. 0065); and 
c) a delivery mechanism (104, fig. 5) to independently move the plunger (64, see par. 0072. Examiner notes: 104 provides fir the longitudinal movement of 64 within the barrel 56 of cartridge 54) and the needle (58, see pars. 0069-0071. Examiner notes: 104 provides longitudinal movement of 126 wherein the movement of 126 in the proximal or distal direction results in a corresponding movement of 56 of 54 which results in the insertion or removal of the needle 58 from target tissue) toward the distal end of the device (distal end of 50), the delivery mechanism (104) comprising means (processor of 50 in par. 0122 that programs the volume of medication) for adjusting the volume of the cartridge (volume of 54) to inject the injectable material through the needle (58) and an electromechanical drive device (126) arranged to advance and retract the at least one needle (58, see pars. 0069-0071. Examiner notes: 104 provides longitudinal movement of 126 wherein the movement of 126 in the proximal or distal direction results in a corresponding movement of 56 of 54 which results in the insertion or removal of the needle 58 from target tissue), wherein the means (processor of 50) for adjusting the volume of the cartridge (see par. 0122) and the electromechanical drive device (126) are operable independently (Examiner notes: see par. 0122, the automatic injector is programmed to insert the needle, administer the programmed volume of medication, and then move the cartridge in the proximal direction to retract the needle from the target tissue), so that the volume of the cartridge (volume of 54) can be adjusted to inject injectable material through the needle (Examiner notes: see par. 0122, the volume of medication is programmed) while the needle is being retracted (pars. 0122 and 0125, the volume is adjusted prior to needle injection and drug dose delivery into a user), the delivery mechanism (104) comprising a distal drive (138) that is movable relative to the proximal end of the device (see pars. 0072, movement of 138 in the distal direction causes 68 and 66 causes 64 to move in a distal direction within 56 to administer a medicament), a proximal drive (106) that is stationary relative to the proximal end of the device (106 is a motor such that operation of 106 rotates 114 and rotation of 114 moves 138 in the longitudinal direction within housing 52. Therefore, 106 is stationary relative to the proximal end of device 50) and a threaded rod (114, par. 0073) that joins the proximal (106) and distal (138) drives and the plunger (64) (Examiner notes: see pars. 0072-0075, operation of 106 rotates 114 and rotation of 114 moves 138 in the distal direction to cause 64 to move in the distal direction to administer a medicament. Therefore, 114 joins 106, 138, and 64 to perform administration of a medicament).

Bokelman is silent about delivering cells into tissue. Bokelman only discloses the cartridge being prefilled with drug solutions, drug suspensions, vaccines, medicinal therapies, or any liquid medicament for parenteral injection (par. 0004).
However, Chang teaches the cartridge being prefilled with compositions wherein compositions comprise stem cells (par. 0007).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bokelman’s method such that Bokelman’s device delivers cells into tissue, as taught by Chang, for the purpose of boosting cell rejuvenation and creation, alleviating fine lines and wrinkles, reducing the appearance of scars and blemishes, and improving skin quality, clarity, elasticity, firmness, tone, vitality, and overall skin health (par. 0007 of Chang). 
Regarding claim 14, Bokelman discloses 
A method of delivering solutions into tissue (Examiner notes: see par. 0004, the cartridges are used in the administration of drug solutions, drug suspensions, vaccines, medicinal therapies, and any other liquid medicament by parenteral injection), the method comprising placing the solutions (medication) into an injection device (Examiner notes: see par. 0051 for a step of preparing and aligning a cartridge for injection) and then injecting the solutions (medication) from the device and into the tissue (Examiner notes: see par. 0051 for a step of drug dose delivery); 
wherein the injection device (50, fig. 1) comprises a proximal end (proximal end of 50, away from the injection site) and a distal end (distal end of 50, towards the injection site), the distal end for introducing a liquid substance (medication) into the body of a subject (distal end of 50 comprising needle 58 to deliver liquid substance into patient’s body, see figs. 1 and 12B), the injection device (50) further comprising: 
a) an injector (needle assembly shown in fig. 12B) comprising at least one needle (58) and a housing (housing of the needle assembly shown in fig. 12B) for the at least one needle (58); 
b) a cartridge (54) comprising at least one chamber (56) to hold the liquid substance (see fig. 12B), and a plunger (64, fig. 12B) which moves within the chamber (56) to change a volume of the chamber (see fig. 12B and par. 0065); and 
c) a delivery mechanism (104, fig. 5) to independently move the plunger (64, see par. 0072. Examiner notes: 104 provides fir the longitudinal movement of 64 within the barrel 56 of cartridge 54) and the needle (58, see pars. 0069-0071. Examiner notes: 104 provides longitudinal movement of 126 wherein the movement of 126 in the proximal or distal direction results in a corresponding movement of 56 of 54 which results in the insertion or removal of the needle 58 from target tissue) toward the distal end of the device (distal end of 50), the delivery mechanism (104) comprising means (processor of 50 in par. 0122 that programs the volume of medication) for adjusting the volume of the cartridge (volume of 54) to inject the injectable material through the needle (58) and an electromechanical drive device (126) arranged to advance and retract the at least one needle (58, see pars. 0069-0071. Examiner notes: 104 provides longitudinal movement of 126 wherein the movement of 126 in the proximal or distal direction results in a corresponding movement of 56 of 54 which results in the insertion or removal of the needle 58 from target tissue), wherein the means (processor of 50) for adjusting the volume of the cartridge (see par. 0122) and the electromechanical drive device (126) are operable independently (Examiner notes: see par. 0122, the automatic injector is programmed to insert the needle, administer the programmed volume of medication, and then move the cartridge in the proximal direction to retract the needle from the target tissue), so that the volume of the cartridge (volume of 54) can be adjusted to inject injectable material through the needle (Examiner notes: see par. 0122, the volume of medication is programmed) while the needle is being retracted (pars. 0122 and 0125, the volume is adjusted prior to needle injection and drug dose delivery into a user), the delivery mechanism (104) comprising a distal drive (138) that is movable relative to the proximal end of the device (see pars. 0072, movement of 138 in the distal direction causes 68 and 66 causes 64 to move in a distal direction within 56 to administer a medicament), a proximal drive (106) that is stationary relative to the proximal end of the device (106 is a motor such that operation of 106 rotates 114 and rotation of 114 moves 138 in the longitudinal direction within housing 52. Therefore, 106 is stationary relative to the proximal end of device 50) and a threaded rod (114, par. 0073) that joins the proximal (106) and distal (138) drives and the plunger (64) (Examiner notes: see pars. 0072-0075, operation of 106 rotates 114 and rotation of 114 moves 138 in the distal direction to cause 64 to move in the distal direction to administer a medicament. Therefore, 114 joins 106, 138, and 64 to perform administration of a medicament).

Bokelman is silent about delivering hyaluronic acid into tissue. Bokelman only discloses the cartridge being prefilled with drug solutions, drug suspensions, vaccines, medicinal therapies, or any liquid medicament for parenteral injection (par. 0004).
However, Chang teaches the cartridge being prefilled with compositions wherein compositions comprise hyaluronic acid (par. 0007).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bokelman’s method such that Bokelman’s device delivers hyaluronic acid into tissue, as taught by Chang, for the purpose of boosting cell rejuvenation and creation, alleviating fine lines and wrinkles, reducing the appearance of scars and blemishes, and improving skin quality, clarity, elasticity, firmness, tone, vitality, and overall skin health (par. 0007 of Chang). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783